_____
                                                                                             ___________________________
                                                                                             ________________________
                                                                                                 ____________  _____




Appellate Docket Number:                      05-18-00594-CV
Appellate Case Style:
                         Vs.                                                              ‘aGft _Sr




 Amended/corrected statement:                         DOCKETING STATEMENT (Civil)
                                                Appellate
                                         (La be  filed in the court of appeals upon perfection of appeal under TRAP 32)

                                                                                                                                                               I

(I1Jtn Q            Organization (choose one)                                 Q        Lead Attorney
                                                                              First Name:
                                                                                                                     flrø
                                                                              Middle Name:         ‘4--&                                               I
 First   Name:




 Middle Name:                                                                 Last Name:

 Last Name;                                                                   Suffir

 Suffix:.,E
                                                                              Address 1:
 Pro Se:    Q
                                                                              Address 2:
                                                                              City:
                                                                              State:      T!iJ-Li;bai-               Zip+4:
                                                                             Telephone           _—         -                 efl
                                                                             Fax:         L.4:E:
                                                                            Email:



n& qlee                                   ::r-t!jt


[I1_2on          QOrganization (choose one)                                 Q        Lead Attorney
                                                                            First Name:              GIG
FirsiName:                                                                  Middle Name:                                        --it                       -


Middle Name: L-            z   i%ai:th                                      Last Name:                                                         -.




Last Name
Suff:      --




Pro Se:    Q                                                                Address 1:
                                                                                                                                                                   3
                                                                            Address 2
                                                                            City:                 uucQc,.:-:.                 zr-
                                                                                                                                       -   •_a.....2


                                                                            State:       Th               i.n    .   Zip+4;
                                                                                                                                    k:1
                                                                                                                                       7L3LthL
                                                                           Telephone:           aS4kt±ft]a.
                                                                           Fax:
                                                                           Email:                                               4:iC.
                                                                           SBN
                                                                Page 1 of 7
                                                                                           __________




  Nature of Case (Subject matter or type of case)            C-Crkun CJtcs1t                                       CJu4 at          sc.rp411’4
                                                                                                -/                    i2NiX flL)i7L(_...
  Date order or judgment signeth            ;Y2LjL211                            Type ofjudnent: ;.;

  Dale notice of appeal flied in that court                  -




  If mailed to the trial   court     clerk, also give the date mai ed:

  Interlocutory appeal of appealable order: DYes Q No
                                                                                                   TRAP 28):
  If yes, please specii3’ statutory or other basis on which interlocutory order is appealable (See


  Accelerated appeal (See TRAP 28):                               Q No


 Parental Termination or Child Protection? (See TRAP 28.4):                  QYes QNo

  Permissive? (See TRAP 28.3):                   Q Yes Q No
  If yes. please specifY statutory or other basis for such status:

 Agreed? (See TRAP 28.2):                               Q   Yes   El No
 If yes, please speci1 statutory or other basis for such status:


 Appeal should receive precedence, preference, or priority under statute or rule:                      C Yes Q No
 If yes, please specifY statutory or other basis for such status:
  -   -  tj:,-                   —               —
                                                           -,3
 Does this case involve an amount under $100,000?                 j}’4 QNo
 Judgment or order disposes of all parties and issues:            Q Yes QNo                            -

 Appeal from final judgment:                                      Q Yes Q No
 Does the appeal involve the cDnstilutionality or the validity of a statute, rule, or ordinance?                       Yes UNo

VT AcoLE              4,(titT%9rcpA                                                                                             .   Z’%’1J.      -;

 Motion for New Trial:                      QYes       Q No                If yes, date filed:
 Motion to ModifY Judgment:                 QYes       Q No                If yes. date tiled:
 Request for Fmdmgs of Pact                 El Yes  No                     If yes, date tiled
 and Conclusions of Law:                                                                         -         -           --
Motion to Remstate,.._—
                                            jcf’Q No                       If yes, dale filed

Motion under TRCP 306a:                     Q Yes Q No                     If yes date filed         j.,   -   .            —




Other:                                      Q Yes fl No
If other please specifY
                             -
                                                                    I.   t4                                                 —       -    -




Affidavit tiled in trial court:           C Yes Q No                     If yes, date filed:

Contest filed in thai court:              QYes Q No                      If yes, date flied:

Date ruling on contest due:

Ruling on contest:    fl Sustained             C     Overruled           Date of ruling:       *-LI.j;


                                                                          Page2oI7
‘(1W &P f1                                     r.rCJt?                   5
                                                                               might affect this appeal?                          QYes IJ2JC
 Has any party to the couits judgment filed for protection in bankruptcy which
 If yes, please attach a copy of the petition.



 Date bankruptcy filed:
                                   L••,•__                                           Bankruptcy Case Number;




 Conit                .
                                                                                         ClerWs Record:

     County: jz*                       tkd..                                             Trial Court Clert       Q District Q County
 Tria’ Court DocketNumber (Cause No.):                                                   Was clerk’s record requested?      Q Yes Q No
                                                                                         If yes date requested                         -




 rrial Judge (who tried or disposed of case):                                            lino date it wilt be requested      .-




 FirstName:                                                                              Were payment arrangements made with clerk?
                                             t._
                                                                                                                                  QYes QNo Qlndigent
                                         -         -



 Middle Name:
 I
     afl   KT
                ame.      —   ——   I
                                       -.--t                                             (Note: No request required under TRAP 345(a),(b))
 Suffix:
 Address I:
Address 2;
 City:                                                    I-               ::tir.-

 State           Tjr                                   Zip +4
Telephone;                                              ext.
                  -




                      .




Email;



Reporter’s or Recorder’s Record;

Is there a reporter’s record?                          QYes     Q   No
Was reporter’s record requested?                       QYes flNo

Was there a reporter’s record electronically recorded?                    C Yes Q      No
If yes, date requested:

Ifno, date it wiJI be requested:
Were payment arrangements made with the court reporter/court recorder? Qyes
                                                                                                     Q No Qiudigent




                                                                               Page 3 o17




                                                                     —.   .
                                                                 __________
                                                                  _______
                                                                      ____
                                                                         ___________________




  Q    Court Reporter                                  Q     Court Recorder
  Q    Official                                        CI    Substitute



  First Name:
  Middle Name:
  Last    Name:




               u,.k>:..::
  Suffix:                          .    --




  Address 1:               L.t:i-.uk4”1.fl.
  Address 2:
  City:
  State                                              Zip+4
  Telephone                                           ext.

  Fax:            .




  Email:



  Supersedeas bond filed:Q Yes                   Q   No       If yes, date filed:

  Will file:   Q Yes Q No

 xj.   fxof%rY
                           tr4                                                                      %rtt’”;                                    r


  Will you request extraordinary relief (e.g. temporary or ancillary relief) from this Cowl?
  If yes, briefly state the basis for your request:                                            Jt&Th>I     ;1
                                                                                                                   .P
                                                                                                                QYes
                                                                                                                 ç4i!
                                                                                                                      No
                                                                                    .‘   :                                           :aiaL..




 Should this appeal be referred to mediation?
                                                                      Y     Q No
 lfno,pleasespeci,:.                    -




 Has the case been through an ADR procedure?                      QYes      (El   No
 Ifyes, who was the mediator?           _                                                               t.,;           .    -


 What type of ADR procedure’      ri                          -
                                                                                                         ;Z7ZCt’4tz..;
At what stage did the case go through ADR?                      Q Pre-Thal Q           Post-Trial   Q   Other
If other, please speci&:     .,
                                             .




Type ofease?          ..
                                                        Ajtt                                  a.L
Give a brief description of the issue to be raised on appeal, the relief sought, and the applicable standard for review, known
                                                                                                                        if     (without
prejudice ta the right to raise additional issues or request additional relie:



How was the case disposed of?
Summary of relief granted, including amount of money judgment, and if any, damages awarded                                 ..   --




If money judgment, what      was       the amount? Actual damages:                  :-
                                                                                           .




Punitive (orsimilar) damages:                    .-;ri;;.

                                                                               Page 4 of 7
                                                            _____
                                                               ___________
                                                                    _____  ___________
                                                                                    _____
                                                                                       _______________
                                                                                                    _____




 Attorney’s fees (trial):
 Attorney’s fees (appellate):            -
 Other:     -r                   ;-          4à                  --          -.




 If other, please specit3r:jj:t         iit_irt                                                                            -




 Will you challenge this CourVs jurisdiction?      QYes     C]   No
 Doesjudgment have language that one or more parties “take nothing”?              C]   Yes   C] No
 Does judgment have a Mother Hubbard clause? QYes           C]   No                                            -   -




 Otherbasisforfinality?     :
 Rate the complexity of the case (use I for least and 5 for most complex):         C]    1   C]   2   C] C] 4 C] S
                                                                                                          3
                                                                                                                               --
                                                                                                                                       -        ---—H    --
 Please make my answer to the preceding questions known to other parties in this case.                  QYes C] No
 Can the parties agree on an appellate mediator?   C] Yes C] No
 If yes, piease give name, address, telepbone, 1k and email address:
 Name                            Address
                                       —I
                                                              Telephone                               Fax                           Email
                                                              —‘--4
           ‘—--—.—‘—-.—‘——                                    nc—-:..—   -                             •---   —        -

                                                                                                                                     -.         I___.   _,     -




 Languages other thanEnglish inwhicb the mediatorshould be proflcient:
Name of person filing out mediation section of docketing statement:




List any pending or past related appeals before this or any other Texas appeflate court by court, docket number, and style.

Docket Number:                                                                         Trial Court:           jj; j                         -
                                                                                                                                                —




  Style

     Vs.




                                                            Page 5 o17



                                                     —
                                    rmr—---—sç-j           flnjr-                             mcv                                                       —     -.
                                                                _




  flY. Pra onflraram; (complete ectio!1 jf fihiqp kjbe lsç, rd, 5th, or             411k ppr$s 4w’1)
    The Courts of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro BonD Committee and local Bar
    Associations, are conducting a program to place a limited number of civil appeals with appellate counsel who will represent the appellant in
    the appeal before this Court.

  The Pro Bono Committee is soleLy responsible for screening and selecting the civil cases for inclusion in the Program based upon a number of
  discretionary criteria, including the financial means of the appellant or appellee. If a case is selected by the Committee, and can be matched
  with appellate counsel, that counsel will take over representation of the appellant or appellee without charging legal fees. More infonnation
  regarding this program can be found in the Pro Bono Program Pamphlet available in paper form at the Clerks Office or on the Internet at
  www.tex-app.org. If your case is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee within
  thirty (30) to forty-five (45) days after submitting this Docketing Statement
  Note: there is no guarantee that if you submit your case for possible inclusion in the Pro Bono Program, die Pro Bono Committee will select
  your case and that pro bono counsel can be found to represent you. Accordingly, you should not forego seeking other counsel to represent you
  in this proceeding. By signing your name below, you are authorizing the Pro Bono committee to transmit publicly available facts and
  infonnation about your case, including parties and background, though selected Internet sites and Listserv to its pool of volunteer appellate
  attorneys.
  Do you want this case to be considered for inclusion in the Pro Bono Program?              [j3A€ Q No
  Do you authorize the Pro Bo9.eiUee to contact your trial counsel of record in this matter to answer questions the committee may have
  regarding the appeal? Lk es fl No

  Please note that any such conversations would be maintained as confidential by the Pro Bono Committee and the information used solely for
  the purposes of considering the case for inclusion in the Pro Bono Program.

 If you have not previously filed an affidavit of lndigency and attached a file-stamped copy of that affjavit. does your income exceed 200% of
 the U.S. Department of Health and Human Services Federal Poverty Guidelines?             Q Yes iNo
 These guidelines can be found in the Pro Bono Program Pamphlet as well as on the internet at Iittp:/)aspe.Iihs.covfpoverw)D6poVeflV.5I1nnl.

 e you willing to disclose your financial cfrcumstances to the Pro Bono Counnittee? Qfl No
 If yes, please attacti an Affidavit of Indigency completed and executed by the appellant or appetlee. SampLe forms may be found in the Clerk’s
 Office or on the internet at http://www.tex-aDn.org. Your participation in the Pro Bono Program may be conditioned upon your execution of
 an affidavit under oath as to your financial circumstances.

 Give a brief description of the issues to be raised on appeal, the relief sought, and the applicable standard of review, if known (without
 prejudice to the right to raise additional issues or request additional relief use a separate attachment, ifnecessaiy).




K                                                                            ,j   .
                                                                                                                   -rS             -   -




fnaiure           counsel (or pro se patty)                                               Date:

                                                            C
Printed Name:       ...U>CQLu.&                                                           State BarNo.:



Electronic   Signatme:




     (Optional)                                                 ——




                                                               Page 6 of 7




                      —                                                             —




                                                       -


                                                                                         —
           _________________________________________
                  _______________________________________________
                  ________________________
                  _____________________
                                     ____________
                                     ________
                                        _____




 XVI CeQctqSprycF
 The undersigned counsel certifies that this docketing statement has been sewed dn the following lead counsel for all parties to the thai
 courCs   er orjudginent as follows on



 Signature   of   unset (or pro Se party)                                 Electronic Signature:
                                                                                (Opiional)

                                                                          StateflarNo.:
 Person Served
 Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
 state:
                            (1) the date and manner of service;
                            (2) the name and address of each person served, and
                            (3) if the person served is a party’s attorney, the name of the party represented by that attorney


 Please enter the following for each person sewed:

 Date    Sewed:




 Manner Served:

 First   Name:




Middle Name:
Last Name:
Suffix:           .r.r   -




Law Firm Name




City;
                  c
State      Thcq[.L:          .    ;. Zip+4:




Email:
If Attorney, Represenng Party’s 11am e:




                                                            Page7ol7




                   rTUt